United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3769
                         ___________________________

                      Daredevil, Inc., a Missouri Corporation

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

   ZTE Corporation, a corporation incorporated under the laws of the People's
                              Republic of China

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: January 14, 2021
                               Filed: June 18, 2021
                                  ____________

Before SMITH, Chief Judge, KELLY and ERICKSON, Circuit Judges.
                              ____________

SMITH, Chief Judge.

       Daredevil, Inc. (“Daredevil”) sued ZTE USA for breach of contract, fraud, and
unjust enrichment. The case went to arbitration in Florida. Daredevil then sought to
add ZTE Corporation (“ZTE Corp.”), the parent company of ZTE USA, to its
arbitration claims. The arbitrator rejected the request to add ZTE Corp., ruling that
Daredevil’s claims against ZTE Corp. were outside the scope of arbitration because
Daredevil had not sued ZTE Corp. at the time arbitration began. Daredevil then filed
this suit against ZTE Corp., alleging breach of contract, fraud, unjust enrichment, and
tortious interference with contract. This case was stayed pending the arbitration with
ZTE USA.

      The arbitrator ultimately denied each of Daredevil’s claims against ZTE USA.
The arbitration award was confirmed by the United States District Court for the
Middle District of Florida and affirmed by the Eleventh Circuit Court of Appeals.

       Daredevil subsequently reopened this case in the Eastern District of Missouri
against ZTE Corp. ZTE Corp. moved for summary judgment on the grounds that
Daredevil’s claims were precluded by the arbitration award and confirmation. The
district court1 agreed; applying Florida law, it held that Daredevil’s claims met the
requirements for claim preclusion and were therefore barred. We affirm.

                                    I. Background
      Seeking to develop a cellphone network in St. Louis, Missouri, Daredevil
contracted with ZTE Corp. and ZTE USA. ZTE Corp. is a Chinese technology firm
that manufactures and sells telecommunications infrastructure and cellular-network
equipment and handsets; ZTE USA is a wholly owned subsidiary of ZTE Corp., based
in New Jersey. In September 2008, two representatives of ZTE USA—Neil Kushner
and Joey Jia—met with Eric Steinmann, Daredevil’s owner, in California. After their
discussions, the parties entered a contract now referred to as the “Missouri MSA.”
The Missouri MSA provided the terms for establishing Daredevil’s St. Louis
cellphone network. It consisted of (1) a five-page “Agreement” and (2) a standardized
“Master Supply Agreement” (MSA). The Agreement notes that “the terms of the
attached [MSA] will apply.” Compl., Ex. A, at 1, Daredevil, Inc. v. ZTE Corp., No.


      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-
4:12-cv-01166-RWS (E.D. Mo. 2019), ECF No. 1-1. It concludes with: “Additional
terms as included. If there is any conflict this initial five[-]page agreement will take
precedence.” Id. at 5. The Agreement consistently refers to “ZTE” and says “ZTE
Inc.” under the signature block, see id. at 1, 5, and the MSA refers to “ZTE USA,
Inc.” and says “ZTE USA, Inc.” under the signature block. See Compl., Ex. B, at 1,
15, Daredevil, Inc. v. ZTE Corp., No. 4:12-cv-01166-RWS (E.D. Mo. 2019), ECF No.
1-2. Jia signed both the Agreement and the MSA.

        Over time, the parties’ business relationship broke down. On May 4, 2011,
Daredevil sued ZTE USA in the Eastern District of Missouri for breach of contract,
rescission, and unjust enrichment. Around the same time, several of Daredevil’s
affiliates—also owned and controlled by Eric Steinmann and referred to collectively
as “ClearTalk”—sued ZTE USA in other jurisdictions.2 Steinmann individually sued
both ZTE USA and ZTE Corp. in California. Later that year, several of these cases
were compelled to arbitration based on an arbitration provision in the MSA.
Daredevil stipulated to a consolidated arbitration in Jacksonville, Florida. Then, the
ClearTalk entities—including Daredevil—and Steinmann were joined in a unified
arbitration proceeding against ZTE USA. Because Steinmann’s suit was the only one
to name ZTE Corp. as a defendant, ZTE Corp. stipulated to the arbitration only as it
applied to Steinmann’s claims.

       ClearTalk soon filed an amended statement of claim in arbitration, in which
each ClearTalk entity asserted claims against ZTE USA and ZTE Corp. Not
surprisingly, ZTE Corp. objected to being included in these new arbitration claims
because it had only agreed to arbitrate Steinmann’s claims, not ClearTalk’s. The
arbitrator agreed with ZTE Corp. and ruled that “the scope of the arbitration will be


      2
       PTA-FLA, Inc. sued ZTE USA in Florida and South Carolina; NTCH-West
Tenn., Inc. sued ZTE USA in Tennessee; and NTCH-WA sued ZTE USA in
Washington.

                                          -3-
all the claims, counterclaims, and defenses that exist or may arise between and among
the parties subject to the jurisdiction of the courts in the lawsuits pending at the time
of the agreement to arbitrate.” Def.’s Decl. Supp. Mot. Summ. J., Ex. 1, at 2,
Daredevil, Inc. v. ZTE Corp., No. 4:12-cv-01166-RWS (E.D. Mo. 2019), ECF No.
78-1. The arbitration was thus confined to ClearTalk’s claims against ZTE USA and
Steinmann’s claims against ZTE USA and ZTE Corp.

       After the arbitrator determined that ClearTalk (and, as a result, Daredevil)
could not proceed against ZTE Corp. in arbitration, Daredevil filed this action against
ZTE Corp. in the Eastern District of Missouri. Daredevil’s first amended complaint
(“Complaint”), filed in August 2012, alleged breach of contract, fraud, unjust
enrichment, and tortious interference with contract. The Complaint was nearly
identical to Daredevil’s claims in ClearTalk’s final statement of claim in arbitration
(“Arbitration Statement”), where Daredevil alleged breach of contract, fraud, and
unjust enrichment against ZTE USA. The only notable difference was that the
Complaint added a claim for tortious interference with contract and referred only to
“ZTE Corp.” in places where the Arbitration Statement had referred to both “ZTE
Corp. and ZTE USA.”

       ZTE Corp. moved for a stay of this case pending arbitration. In April 2013, the
district court granted the motion after finding that “[t]he virtually identical facts and
issues in the case against ZTE Corporation and the pending arbitration between
Daredevil and ZTE USA warrant a stay of the present litigation.” Daredevil, Inc. v.
ZTE Corp., No. 4:12-cv-01166-TIA, 2013 WL 1342363, at *2 (E.D. Mo. Apr. 3,
2013).

      The arbitration hearing began in August 2013. It included ten days of live
testimony from about 30 witnesses and hundreds of exhibits. Steinmann, Kushner,
and Jia testified. The arbitrator’s final decision (“Final Award”), issued in February
2014, rejected all of ClearTalk’s claims. The arbitrator ruled that “[t]he ClearTalk

                                          -4-
entities shall take nothing from this action and the Respondents, namely ZTE [Corp.],
a company incorporated under the laws of the People’s Republic of China and ZTE
(USA), Inc., a New Jersey corporation owe nothing in regard to those claims.” Def.’s
Decl. Supp. Mot. Summ. J., Ex. 7, at 18, Daredevil, Inc. v. ZTE Corp., No.
4:12-cv-01166-RWS (E.D. Mo. 2019), ECF No. 78-7. The Final Award addressed the
Missouri-specific claims and evidence, including details about the “St. Louis,
Missouri network” and “considerable testimony about the circumstances surrounding
the execution of the Missouri MSA.” Id. at 14. It concluded that the award was “in
full settlement of all claims submitted to this arbitration.” Id. at 18. The Middle
District of Florida confirmed the arbitration award in October 2015, and the Eleventh
Circuit affirmed the confirmation in December 2016.

      Following the Final Award, Daredevil sought to reopen this case in November
2018, and the district court lifted the stay. ZTE Corp. moved for summary judgment,
arguing that Daredevil’s claims were precluded by the arbitration award and
confirmation. The district court granted summary judgment to ZTE Corp. after
determining that Florida law applies and that, under Florida’s claim-preclusion law,
Daredevil is barred from bringing its claims against ZTE Corp. Daredevil timely
appealed.

                                    II. Discussion
      Daredevil makes two arguments on appeal. First, it argues that the district court
erred when it applied Florida law, rather than Missouri law, to the question of claim
preclusion. Second, it argues that its claims against ZTE Corp. are not barred under
Florida law because the parties and the causes of action do not meet Florida law’s
requirement of “identity.”

       We review a grant of summary judgment de novo, viewing the evidence in the
light most favorable to the nonmoving party. Austin v. Super Valu Stores, Inc., 31
F.3d 615, 617 (8th Cir. 1994). Summary judgment is proper if there is no genuine

                                         -5-
dispute of material fact, and the burden is on the nonmoving party “to designate
specific facts creating a triable controversy.” Crossley v. Georgia-Pac. Corp., 355
F.3d 1112, 1113 (8th Cir. 2004) (per curiam) (quoting Jaurequi v. Carter Mfg. Co.,
173 F.3d 1076, 1085 (8th Cir. 1999)).

                                A. Applicable State Law
       First, we must determine which law applies to the claim-preclusion analysis.
“[F]ederal common law governs the claim-preclusive effect of” a judgment rendered
“by a federal court sitting in diversity.” Semtek Int’l Inc. v. Lockheed Martin Corp.,
531 U.S. 497, 508 (2001). It is well-settled in our circuit that “[t]he law of the forum
that rendered the first judgment controls the res judicata analysis.” St. Jude Med.
S.C., Inc. v. Cormier, 745 F.3d 325, 327 (8th Cir. 2014) (quoting St. Paul Fire &
Marine Ins. Co. v. Compaq Comput. Corp., 539 F.3d 809, 821 (8th Cir. 2008)). Thus,
when a federal court, exercising diversity jurisdiction, renders the first judgment, then
“[a]s a matter of federal common law, we must give that federal diversity judgment
the same claim-preclusive effect that [the forum’s] state courts would give to a state
court judgment.” C.H. Robinson Worldwide, Inc. v. Lobrano, 695 F.3d 758, 764 (8th
Cir. 2012) (applying Louisiana law to determine the preclusive effect of the judgment
of a Louisiana federal district court sitting in diversity); see also PPW Royalty Tr. by
& through Petrie v. Barton, 841 F.3d 746, 754 (8th Cir. 2016) (applying Kentucky
law to determine the preclusive effect of the judgment of a Kentucky federal district
court sitting in diversity).

         Florida law applies. The arbitration award was granted in Florida and
confirmed by a federal district court, sitting in diversity, in Florida. Under the Federal
Arbitration Act, when a district court confirms an arbitration award, that “judgment
. . . shall have the same force and effect, in all respects, as . . . a judgment in an action;
and it may be enforced as if it had been rendered in an action in the court in which it
is entered.” 9 U.S.C. § 13. The Florida district court’s decision was a final judgment



                                             -6-
on the merits and, accordingly, the law of that forum—Florida law, not Missouri
law—governs our claim-preclusion analysis.3

                                   B. Claim Preclusion
        We next address whether Florida law precludes Daredevil from bringing its
claims against ZTE Corp. in this action. “Under the doctrine of claim preclusion, a
final judgment forecloses ‘successive litigation of the very same claim, whether or not
relitigation of the claim raises the same issues as the earlier suit.’” Taylor v. Sturgell,
553 U.S. 880, 892 (2008) (quoting New Hampshire v. Maine, 532 U.S. 742, 748
(2001)). In Florida, arbitration awards confirmed by a federal district court are final
judgments with claim-preclusive effect. See ICC Chem. Corp. v. Freeman,
640 So. 2d 92, 93 (Fla. Dist. Ct. App. 1994) (per curiam).

       Florida has four requirements for claim preclusion to apply: “(1) identity of the
parties, (2) identity of the quality in the person for or against whom the claim is made,
(3) identity of the cause of action, and (4) identity of the thing sued for.” St. Jude, 745
F.3d at 327 (citing Dadeland Depot, Inc. v. St. Paul Fire & Marine Ins. Co., 945 So.
2d 1216, 1235 (Fla. 2006)). According to Daredevil, the district court erred in
concluding that Daredevil’s claims meet the first and third requirements—identity of
the parties and identity of the cause of action. It does not dispute the other two
requirements.



       3
        We note that Florida law would apply even if the federal district court in
Florida had not confirmed the arbitration award. In St. Jude, we applied Florida law
because “Florida was the forum that rendered the arbitration judgment.” 745 F.3d at
327. Here, too, Florida rendered the arbitration judgment. Daredevil seeks to
distinguish St. Jude by arguing that it never initiated state or federal court
proceedings in Florida. This argument has no merit. Daredevil cites no case law to
support its proposition that we should apply the law of the first forum only in
situations where the plaintiff actually initiated proceedings in that forum. Moreover,
Daredevil stipulated to arbitration proceedings in Florida.
                                           -7-
                               1. Identity of the Parties
        Daredevil argues that there is no identity of the parties. “For this requirement,
Florida includes the parties’ privies.” Id. at 328. Whether ZTE USA and ZTE Corp.
are in privity with one another is a question of fact to be determined on a case-by-case
basis. See id. “A privy is one who is identified with the litigant in interest.” Beepot
v. J.P. Morgan Chase Nat’l Corp. Servs., Inc., 57 F. Supp. 3d 1358, 1371 (M.D. Fla.
2014) (quotation and citation omitted). “To be in privity with a party to an earlier
lawsuit, ‘one must have an interest in the action such that she will be bound by the
final judgment as if she were a party.’” Provident Funding Assocs., L.P. v. MDTR,
257 So. 3d 1114, 1118 (Fla. Dist. Ct. App. 2018) (quoting Pearce v. Sandler, 219 So.
3d 961, 965 (Fla. Dist. Ct. App. 2017)). In Florida, a parent-subsidiary relationship
can establish privity. Jenkins v. Lennar Corp., 972 So. 2d 1064, 1066 (Fla. Dist. Ct.
App. 2008) (“Because Universal is a subsidiary of Lennar, they are privies, and thus,
the parties to each of the previous lawsuits are identical.”); see also Beepot,
57 F. Supp. 3d at 1371 (finding the parties to be in privity where one was a wholly
owned subsidiary of the other and they had the same interests in each case).

       ZTE USA is a wholly owned subsidiary of ZTE Corp. Daredevil acknowledges
this, but it contends that this relationship is insufficient to establish privity because
ZTE Corp. is liable for independent wrongdoing. We disagree.

       Daredevil’s own pleadings undermine its argument. Daredevil has consistently
described the duties and alleged violations of ZTE USA and ZTE Corp. using
virtually identical language throughout the arbitration and this case. For example, in
the Arbitration Statement, Daredevil repeatedly named ZTE Corp. along with ZTE
USA—even after the arbitrator had limited the scope of arbitration to its claims
against ZTE USA. Daredevil’s Complaint in this case makes nearly identical
allegations, but it replaces the name “ZTE USA” with “ZTE Corp.” in most places.
Where the Complaint does refer to both companies, it nonetheless references the acts
of the same individuals—for example, Daredevil describes the representatives who

                                          -8-
came to Steinmann’s house, Kushner and Jia, as being “primarily responsible for ZTE
Corp. and ZTE USA’s efforts in courting Daredevil’s business.” Am. Compl., ¶ 11,
Daredevil, Inc. v. ZTE Corp., No. 4:12-cv-01166-RWS (E.D. Mo. 2019), ECF No. 6.
In other words, it describes the two companies’ representatives, “efforts,” and actions
as one.

       Moreover, we are persuaded by our sister circuit’s decision in NTCH-WA, Inc.
v. ZTE Corp., 921 F.3d 1175 (9th Cir. 2019), a related case brought by ClearTalk
entity NTCH-WA against ZTE Corp. The Ninth Circuit addressed whether NTCH-
WA’s claim against ZTE Corp. was precluded by the same arbitration at issue here.
It explained that “Florida treats parent corporations and subsidiaries as privies for
purposes of preclusion” and, therefore, concluded that “privity exists between ZTE
Corp. and ZTE USA, ZTE Corp.’s wholly-owned U.S. subsidiary.” Id. at 1183. We
agree with the Ninth Circuit that ZTE USA and ZTE Corp. are privies. Accordingly,
we conclude that ZTE Corp. has met Florida’s identity-of-the-parties requirement. See
St. Jude, 745 F.3d at 327.

                          2. Identity of the Cause of Action
       Daredevil also argues that there is no identity of the cause of action. “[I]f there
is no common identity of the cause of action, the defense of [claim preclusion] will
be unsuccessful.” U.S. Project Mgmt., Inc. v. Parc Royale E. Dev., Inc., 861 So. 2d
74, 76 (Fla. Dist. Ct. App. 2003); see also Fla. Bar v. St. Louis, 967 So. 2d 108, 119
(Fla. 2007) (“[C]auses of action must be closely related for the doctrine of res judicata
to apply.”). “The determining factor in deciding whether the cause of action is the
same is whether the facts or evidence necessary to maintain the suit are the same in
both actions.” Albrecht v. State, 444 So. 2d 8, 12 (Fla. 1984), superseded by statute
on other grounds as recognized in Holder v. Keller Kitchen Cabinets, 610 So. 2d
1264, 1267 (Fla. 1992).




                                           -9-
       Daredevil acknowledges that it makes “similar claims” in this lawsuit, but it
contends that the facts and evidence are different. Appellant’s Br. at 32. Specifically,
it argues that (1) this claim and the arbitration claim involve different underlying
contracts and (2) even if the contracts are the same, there is no identity of the cause
of action because ZTE Corp. had a “separate set of duties and requirements” from
ZTE USA. Id. at 34. We reject both of these arguments.

       First, we find that the contracts in the arbitration claim and this lawsuit are the
same: both involved the Agreement and the attached MSA, which together make up
the Missouri MSA. Under Missouri contract law, “[i]t is well established that when
several instruments relating to the same subject are executed at the same time, ‘the
documents will be construed together, even in the absence of explicit incorporation,
unless the realities of the situation indicate that the parties did not so intend.’” Ditto,
Inc. v. Davids, 457 S.W.3d 1, 12 (Mo. Ct. App. 2014) (quoting Johnson ex rel.
Johnson v. JF Enters., LLC, 400 S.W.3d 763, 767 (Mo. 2013) (en banc)).

      Daredevil seeks to limit the arbitration to involve only the MSA—not the
Agreement—in the hopes of establishing that ZTE Corp. was party only to the
Agreement. The record does not support such a limitation. For example, the
ClearTalk entities treated the two documents as one contract in their Arbitration
Statement:

       [A]fter a series of negotiations, Daredevil, ZTE Corp. and ZTE USA
       executed an agreement specifying certain terms governing the purchase
       of equipment and cooperation between the parties (“Missouri
       Agreement”). The Missouri Agreement was executed by both ZTE Corp.
       and ZTE USA. The Missouri Agreement incorporated another “Master
       Supply Agreement” by reference (the “Missouri MSA”). A true and
       correct copy of the Missouri Agreement is attached hereto as
       Exhibit “D.”



                                           -10-
Def.’s Decl. Supp. Mot. Summ. J., Ex. 2, ¶ 80, Daredevil, Inc. v. ZTE Corp., No.
4:12-cv-01166-RWS (E.D. Mo. 2019), ECF No. 78-2 (emphasis added). Exhibit D
contained both the Agreement and the MSA. Then, during the arbitration’s closing
argument, counsel for ClearTalk said the Agreement and MSA “were all done
together. Everybody testified to that. And it was all to be interpreted as one integrated
document.” Def.’s Decl. Supp. Mot. Summ. J., Ex. 5, at 62:3–5, Daredevil, Inc. v.
ZTE Corp., No. 4:12-cv-01166-RWS (E.D. Mo. 2019), ECF No. 78-5. The arbitrator,
too, treated both as a single document; the Final Award referred to the contract as the
“Missouri MSA” and defined that term with reference to exhibits containing both
documents. Def.’s Decl. Supp. Mot. Summ. J., Ex. 7, at 4. Because the MSA was
incorporated into the Missouri Agreement by reference and the parties treated them
as one contract during arbitration, we also treat them as one.

       Second, ZTE Corp.’s duties and obligations—as alleged in this case—did not
differ meaningfully from those of ZTE USA. In fact, Daredevil repeatedly referred
to both companies in the Arbitration Statement even though the arbitrator had
specifically limited Daredevil’s claims to claims against ZTE USA. Daredevil named
both companies when describing the parties’ agreements and duties. See e.g., Def.’s
Decl. Supp. Mot. Summ. J., Ex. 2, ¶¶ 88–90 (“ZTE Corp. and ZTE USA failed to
timely deliver the Missouri Equipment”; “ZTE Corp. and ZTE USA knew or should
have known that it could not timely deliver the Missouri Equipment to Daredevil”;
“ZTE Corp. and ZTE USA decided that it would deliver those portions of the
Missouri Equipment to another customer of ZTE Corp. and ZTE USA”). It also
named both companies when describing ZTE USA’s alleged violations. See e.g., id.
at ¶¶ 82–84 (“Daredevil, ZTE Corp. and ZTE USA agreed that the St. Louis network
would include 179 base stations”; “Daredevil agreed to pay ZTE Corp. and ZTE USA
a down payment of $2,600,000”; “ZTE Corp. and ZTE USA agreed to deliver the
Missouri Equipment to St. Louis”).




                                          -11-
      Daredevil’s allegations against ZTE Corp. in this suit are nearly identical to
those it made against ZTE USA during arbitration. A side-by-side comparison of
some of the legal claims speaks for itself:


 225. ZTE USA breached the Missouri 40. ZTE Corp. breached the Missouri
 Agreement by failing to timely deliver Agreement by failing to timely deliver
 the Missouri Equipment.                the Missouri Equipment.
 226. ZTE USA further breached the           41. ZTE Corp. further breached the
 Missouri Agreement by repudiating its       Missouri Agreement by repudiating its
 terms when ZTE USA refused to deliver       terms when ZTE Corp. refused to
 the Missouri Equipment to Daredevil,        deliver the Missouri Equipment to
 and instead delivered the equipment to      Daredevil, and instead delivered the
 another customer. . . .                     equipment to another customer. . . .
 237. It was foreseeable that Daredevil 52. It was foreseeable that Daredevil
 would rely on Jia’s misrepresentations. would rely on ZTE Corp.’s
                                         misrepresentations.
 238. Daredevil’s reliance on ZTE USA’s 53. Daredevil’s reliance on ZTE Corp.’s
 representations was reasonable.        representations was reasonable.
 239. As a result of Daredevil’s reliance 54. As a result of Daredevil’s reliance
 on ZTE USA’s misrepresentations, on ZTE Corp.’s misrepresentations,
 Daredevil has been damaged. . . .        Daredevil has been damaged. . . .
 242. Pleading in the alternative, plaintiff 57. Pleading in the alternative, plaintiff
 seeks recovery against ZTE USA for seeks recovery against ZTE Corp. for
 unjust enrichment.                          unjust enrichment.

 243. Daredevil paid in excess of $2.6 58. Daredevil paid in excess of
 Million to ZTE USA in connection with $2,600,000 to ZTE USA and/or ZTE
 the Missouri Agreement.4              Corp. in connection with the Missouri
                                       Agreement.5

      4
      Def.’s Decl. Supp. Mot. Summ. J., Ex. 2, ¶¶ 225–26, 237–39, 242–43
(emphases added).
      5
          Am. Compl., ¶¶ 40–41, 52–54, 57–58 (emphases added).
                                         -12-
      These are just a few examples. Throughout the Complaint, Daredevil uses the
same language used in the arbitration, except that it uses the name “ZTE Corp.”
instead of “ZTE USA.” The district court succinctly summarized the similarities
between Daredevil’s arbitration claims against ZTE USA and its present claims
against ZTE Corp and concluded that “[t]he main difference is that the [Arbitration
Statement] references ‘ZTE Corp. and ZTE USA,’ while the [Complaint] refers to
‘ZTE Corp.’ alone. This is not sufficient to distinguish these causes of action.”
Daredevil, Inc. v. ZTE Corp., No. 4:12-cv-01166-RWS, 2019 WL 6324538, at *5
(E.D. Mo. Nov. 26, 2019) (citation omitted).

        Viewing the record in the light most favorable to Daredevil, Daredevil fails to
show that “the evidence necessary to maintain [its arbitration claims] is different from
the evidence needed in the current suit.” Project Mgmt., 861 So. 2d at 77. This is true
regardless of the additional claim for tortious interference.6 The underlying contracts,
facts, and named individuals are the same. Kushner’s and Jia’s arbitration depositions
show that both suits rely on the same evidence from the same witnesses. Steinmann,
Daredevil’s representative, also testified during arbitration. Because Daredevil’s
current claims are so closely related to its arbitration claims, we conclude that the
identity-of-cause-of-action requirement has been met. See St. Jude, 745 F.3d at 327.

                                     III. Conclusion
      In sum, the district court correctly concluded that claim preclusion applies here.
Daredevil’s current and previous claims share identity of the parties and identity of
the cause of action, and Daredevil does not dispute that Florida’s other two



      6
        We note, as the district court did, that Daredevil’s claim for tortious
interference with contract is negated by the arbitrator’s determination that there was
no breach of contract in the first place.
                                         -13-
requirements are satisfied. Accordingly, Daredevil’s claims against ZTE Corp. are
barred by the decision in its prior arbitration against ZTE USA.

      For the foregoing reasons, we affirm the district court’s decision.
                      ______________________________




                                        -14-